UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21237 Unified Series Trust (Exact name of registrant as specified in charter) Huntington Asset Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian Street, Suite 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:6/30_ Date of reporting period:3/31/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. IMS Capital Value Fund Schedule of Investments March 31, 2012 (Unaudited) Common Stocks - 98.37% Shares Fair Value Consumer Discretionary - 19.80% DISH Network Corp. - Class A $ D.R. Horton, Inc. Goodyear Tire & Rubber Co. / The (a) H&R Block, Inc. Hasbro, Inc. Lennar Corp. - Class A Newell Rubbermaid, Inc. Service Corporation International TRW Automotive Holdings Corp. (a) Whirlpool Corp. Consumer Staples - 1.81% Dr Pepper Snapple Group, Inc. Energy - 11.02% Denbury Resources, Inc. (a) Diamond Offshore Drilling, Inc. Energen Corp. Helmerich & Payne, Inc. Nabors Industries Ltd. (a) Ultra Petroleum Corp. (a) Financials - 13.53% First American Financial Corp. First Niagara Financial Group, Inc. Hartford Financial Services Group, Inc. KeyCorp TD Ameritrade Holding Corp. Umpqua Holdings Corp. Weyerhaeuser Co. Health Care - 13.95% Alere, Inc. (a) Cooper Companies, Inc. / The Hill-Rom Holdings, Inc. Myriad Genetics, Inc. (a) Omnicare, Inc. Patterson Companies, Inc. WellCare Health Plans, Inc. (a) Zimmer Holdings, Inc. Industrials - 8.82% Joy Global, Inc. Navistar International Corp. (a) Republic Services, Inc. Ryder System, Inc. Southwest Airlines Co. See accompanying notes which are an integral part of these financial statements. IMS Capital Value Fund Schedule of Investments - continued March 31, 2012 (Unaudited) Common Stocks - 98.37% - continued Shares Fair Value Information Technology - 16.55% Broadcom Corp. - Class A (a) $ Cypress Semiconductor Corp. Jabil Circuit, Inc. Juniper Networks, Inc. (a) Lam Research Corp. (a) Micron Technology, Inc. (a) NVIDIA Corp. (a) Paychex, Inc. Riverbed Technologies, Inc. (a) Materials - 6.95% Alcoa, Inc. Cliffs Natural Resources, Inc. Cytec Industries, Inc. Owens-Illinois, Inc. (a) Telecommunication Service - 3.98% MetroPCS Communications, Inc. (a) NII Holdings, Inc. (a) Utilities - 1.96% TECO Energy, Inc. TOTAL COMMON STOCKS (Cost $46,815,912) Money Market Securities - 1.80% Federated Prime Obligations Fund - Institutional Shares, 0.19% (b) TOTAL MONEY MARKET SECURITIES (Cost $911,808) TOTAL INVESTMENTS (Cost $47,727,720) - 100.17% $ Liabilities in excess of other assets - (0.17)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the rate shown represents the yield at March 31, 2012. Tax Related Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) $ Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments March 31, 2012 (Unaudited) Common Stocks - 19.95% Shares Fair Value Consumer Discretionary - 0.00% Bally Total Fitness Holding Corp. (a) (b) (c) (d) $ 0 Consumer Staples - 0.01% Eurofresh Holding Company, Inc. (a) (b) (c) (d) Financials - 7.12% Cincinnati Financial Corp. JPMorgan Chase & Co. PennantPark Investment Corp. Solar Capital Ltd. Toronto-Dominion Bank / The Health Care - 4.40% Abbott Laboratories Bristol-Myers Squibb Co. Medtronic, Inc. Industrials - 2.83% Deere & Co. Republic Services, Inc. Materials - 1.39% Nucor Corp. Telecommunication Service - 4.20% Verizon Communications, Inc. Windstream Corp. PPL Corp. TOTAL COMMON STOCKS (Cost $6,767,508) Real Estate Investment Trusts - 4.49% Annaly Capital Management, Inc. LTC Properties, Inc. Rayonier, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,473,365) See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued March 31, 2012 (Unaudited) Preferred Securities - 5.43% Shares Fair Value EOS Preferred Corp., 8.500% $ Eurofresh Holding Company, Inc. - Series A, 10.000% (a) (b) (c) (d) GMX Resources, Inc. - Series B, 9.250% TOTAL PREFERRED SECURITIES (Cost $4,478,249) Warrants - 0.00% Bally Total Fitness Holding Corp., expires 09/01/2014 (a) (b) (c) (d) 0 TOTAL WARRANTS (Cost $0) 0 Principal Corporate Bonds - 35.58% Amount Fair Value AGY Holding Corp., 11.000%, 11/15/2014 American Airlines Pass Through Trust 1991, Series 91C2, 9.730%, 09/29/2014 (e) American Casino and Entertainment Properties, LLC, 11.000%, 06/15/2014 Bridgemill Finance, LLC, 8.000%, 07/15/2017 (b) (f) Chukchansi Economic Development Authority, 8.000%, 11/15/2013 (f) CKE Restaurants, Inc., 11.375%, 07/15/2018 Clearwire Communications LLC, 12.000%, 12/01/2015 (f) Edison Mission Energy, 7.750%, 06/15/2016 Edison Mission Energy, 7.000%, 05/15/2017 Gentiva Health Services, 11.500%, 09/01/2018 International Lease Finance Corp., 7.125%, 09/01/2018 (f) Morgan Stanley, 11.000%, 03/25/2031 (i) Morgan Stanley, 9.000%, 06/30/2031 (i) O&G Leasing, LLC, 10.500%, 09/15/2013 (a) (b) (d) (f) (h) Plaza Orlando Condo Association, Inc., 5.500%, 05/15/2031 (b) (f) Reddy Ice Corp., 11.250%, 03/15/2013 (h) Rotech Healthcare, Inc., 10.500%, 03/15/2018 Thornton Drilling Co., 5.000%, 06/15/2018 (a) (b) (d) TOTAL CORPORATE BONDS (Cost $14,840,993) Reverse Convertible Bonds - 1.56% JPMorgan Chase & Co., 18.000%, 06/14/2012 TOTAL REVERSE CONVERTIBLE BONDS (Cost $500,000) U. S. Municipal Bonds - 1.22% Industry Urban Development Agency, 5.300%, 05/01/2015 TOTAL U. S. MUNICIPAL BONDS (Cost $400,000) See accompanying notes which are an integral part of these financial statements. IMS Strategic Income Fund Schedule of Investments - continued March 31, 2012 (Unaudited) Principal Foreign Bonds Denominated in US Dollars - 25.92% Amount Fair Value Barclays Bank, PLC, 10.500%, 02/03/2026 (i) $ Ceagro Agricola, Ltd. 10.750%, 05/16/2016 China Lumena New Materials Corp., 12.000%, 10/27/2014 (f) Credit Agricole SA, 8.375%, call date 10/13/2019 (f) (g) (i) Grupo Posadas SAB de CV, 9.250%, 01/15/2015 (f) Maxcom Telecommunicaciones SAB de CV, Series B, 11.000%, 12/15/2014 Newland International Properties Corp., 9.500%, 11/15/2014 (f) Petroleos de Venezuela SA, Series 2014, 4.900%, 10/28/2014 Provincia de Buenos Aires, 9.625%, 04/18/2028 (f) Telefonos de Mexico SAB, 8.750%, 01/31/2016 UPM-KYMME Corp., 7.450%, 11/26/2027 (f) TOTAL FOREIGN BONDS DENOMINATED IN US DOLLARS (Cost $9,187,862) Money Market Securities - 4.00% Shares Fair Value Federated Prime Obligations Fund - Institutional Shares, 0.19% (i) TOTAL MONEY MARKET SECURITIES (Cost $1,320,772) TOTAL INVESTMENTS (Cost $38,968,749) - 98.15% $ Other assets in excess of liabilities - 1.85% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) This security is currently valued by the Advisor using significant unobservable inputs according to fair value procedures approved by the Trust. (c) Security received as part of a bankruptcy.Security is currently unregistered and restricted from sale. (d) Security is illiquid at March 31, 2012, at which time the aggregate value of illiquid securities is $1,908,656 or 5.78% of net assets. (e) Asset-backed security. (f) Security exempted from registration under Rule 144A of the Securities Act of 1933.The security may be resold in transactions exempt from registration, normally to qualified institutional buyers. (g) Perpetual Bond - the bond has no maturity date. (h) Issue is in default. (i) Variable rate security; the rate shown represents the yield at March 31, 2012. Tax Related Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments March 31, 2012 (Unaudited) Common Stocks - 96.44% Shares Fair Value Consumer Discretionary - 9.87% American Greetings Corp. - Class A $ Asia Entertainment & Resources, Ltd. Collectors Universe, Inc. Expedia, Inc. Superior Industries International, Inc. Consumer Staples - 4.71% British American Tobacco PLC (a) Philip Morris International, Inc. Energy - 10.78% ConocoPhillips Pioneer Southwest Energy Partners, LP (b) Royal Dutch Shell PLC (a) Spectra Energy Partners LP (b) Total SA (a) YPF Sociedad Anonima (a) Financials - 8.71% Federated Investors, Inc. - Class B Fidelity National Financial, Inc. - Class A First Niagra Financial Group, Inc. New York Community Bancorp, Inc. Health Care - 6.40% Advocat, Inc. National Healthcare Corp. Sanofi (a) Industrials - 14.56% Diana Containerships, Inc. Fly Leasing Ltd. (a) Healthcare Services Group, Inc. Intersections, Inc. Koninklijke Philips Electronics N.V. (c) US Ecology, Inc. Waste Management, Inc. Information Technology - 19.10% Analog Devices, Inc. Ituran Location and Control Ltd. KLA-Tencor Corp. Lexmark International, Inc. - Class A Linear Technology Corp. Maxim Integrated Products, Inc. Microchip Technology, Inc. SAIC, Inc. (d) STMicroelectronics N.V. (c) Wayside Technology Group, Inc. See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Investments - continued March 31, 2012 (Unaudited) Common Stocks - 96.44% - continued Shares Fair Value Materials - 9.27% PPG Industries, Inc. $ Quaker Chemical Corp. RPM International, Inc. Sealed Air Corp. Southern Copper Corp. Telecommunication Service - 11.22% China Mobile Limited (a) Chorus Ltd. (a) (d) 1 9 HickoryTech Corp. Rogers Communications, Inc. - Class B Telecom Corp. of New Zealand Ltd. (a) Telefonica SA (a) Vodafone Group PLC (a) Utilities - 1.82% Entergy Corp. TOTAL COMMON STOCKS (Cost $8,904,919) Money Market - 5.40% Federated Prime Obligations Fund - Institutional Shares, 0.19% (e) TOTAL MONEY MARKET (Cost $517,653) TOTAL INVESTMENTS - LONG - (Cost $9,422,572) - 101.84% $ TOTAL INVESTMENTS - SHORT - (Proceeds Received $12,400) - (0.11)% $ ) Liabilities in excess of other assets - (1.73)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Master Limited Partnership. (c) New York Registry. (d) Non-income producing. (e) Variable rate security; the rate shown represents the yield at March 31, 2012. Tax Related Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) $ Aggregate cost of securities for income tax purposes $ See accompanying notes which are an integral part of these financial statements. IMS Dividend Growth Fund Schedule of Written Options March 31, 2012 (Unaudited) Written Call Options - (0.11)% Outstanding Contracts Fair Value Industrials - (0.11)% Waste Management, Inc. / January 2013 / Strike $35.00 (a) ) $ ) TOTAL WRITTEN CALL OPTIONS (Proceeds Received $12,400) - (0.11)% $ ) (a) The call contract has a multiplier of 100 shares. See accompanying notes which are an integral part of these financial statements. IMS Funds Related Notes to the Schedule of Investments March 31, 2012 (Unaudited) Security Transactions and Related Income -Each Fund follows industry practice and recordssecurity transactions on the trade date.The first in, first out method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Dividend income and distributions from Master Limited Partnerships (“MLPs”) are recorded on the ex-dividend date.Distributions received from investments in MLPs generally are recorded as a return of capital, reducing the cost basis of the associated MLP investment. Income or loss from the MLP investments is recorded upon receipt of the MLP’s K-1.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. For bonds that miss a scheduled interest payment, after the grace period, all interest accrued on the bond is written off and no additional interest will be accrued. However, for illiquid or fair valued bonds, if the Advisor’s research indicates a high recovery rate in restructuring, and the Fund expects to hold the bond until the issue is restructured, past due interest may not be written off in its entirety. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments in a specific country or region. Purchasing Options - Each Fund may purchase and sell put and call options involving individual securities and market indexes. An option involves either (a) the right or the obligation to buy or sell a specific instrument at a specific price until the expiration date of the option, or (b) the right to receive payments or the obligation to make payments representing the difference between the closing price of a market index and the exercise price of the option expressed in dollars times a specified multiple until the expiration date of the option. Options are sold (written) on securities and market indexes. The purchaser of an option on a security pays the seller (the writer) a premium for the right granted but is not obligated to buy or sell the underlying security. The purchaser of an option on a market index pays the seller a premium for the right granted, and in return the seller of such an option is obligated to make the payment. Options are traded on organized exchanges and in the over-the-counter market. The purchase of options involves certain risks. The purchase of options typically will limit a Fund’s potential loss to the amount of the premium paid and can afford the Fund the opportunity to profit from favorable movements in the price of an underlying security to a greater extent than if transactions were effected in the security directly. However, the purchase of an option could result in a Fund losing a greater percentage of its investment than if the transaction were effected directly. Securities Valuation and Fair Value Measurements - Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Generally accepted accounting principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. IMS Funds Related Notes to the Schedule of Investments - continued March 31, 2012 (Unaudited) Various inputs are used in determining the value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including each Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks, real estate investment trusts, preferred securities, and warrants are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price. Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Funds will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Advisor determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review by the Board. These securities will be categorized as Level 3 securities. The Advisor has used inputs such as restructuring settlements and liquidation proceeds in determining the fair value of such Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Fixed income securities such as corporate bonds, restricted corporate bonds, reverse convertible bonds, and foreign bonds denominated in US dollars, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Advisor believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Advisor decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Advisor, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. The Advisor has used inputs such as evaluated broker quotes in inactive markets, the outcomes of restructuring discussions and the value of secured assets designated as collateral, discussions with underwriters regarding the sales of assets and the payment of past interest due and face value of the bond, bids or market trading in active markets, pricing of similar maturity and rated bonds, issuers calling other issued bonds, restructuring settlements and liquidation proceeds, and the financial condition of the issuer in determining the fair value of such Level 3 securities. IMS Funds Related Notes to the Schedule of Investments - continued March 31, 2012 (Unaudited) Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Advisor is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Advisor would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Advisor’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Advisor is aware of any other data that calls into question the reliability of market quotations. Good faith pricing may also be used in instances when the bonds the Funds invest in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Value Fund’s investments as of March 31, 2012: Valuation Inputs Investments Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
